Citation Nr: 1315790	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  12-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran had active service from July 1964 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).   

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The reopened claim of service connection for a psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in November 2008, the RO denied service connection for psychiatric disorder; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence since the final rating decision in November 2008 by the RO relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder




CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant to reopen the previously denied claim of service connection, further discussion here of VCAA compliance is not necessary. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in November 2008, the RO denied service connection for psychiatric disorder, because other than a personality disorder a psychiatric was not was not shown in service and after service the psychiatric disorder, depression, was not related to service.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.   The rating decision became final by operation of law on the evidence of record, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.




The evidence of record at the time of the rating decision in November 2008 is summarized as follows.

The service treatment records show that in October 1964 the Veteran was hospitalized for psychiatric observation because of suicidal tendencies.  The diagnosis was inadequate personality and the Veteran was subsequently administratively separated from service. 

After service, on VA examination in June 1970, the diagnosis was anxiety neurosis.  On a second evaluation, the diagnosis was unstable personality with anxiety reaction. 

VA records show that in March 2008 the assessment was depression.  History included similar symptoms in 1991.  

Current Claim to Reopen

In November 2010, the Veteran filed the current claim to reopen. 

As the Veteran's claims were received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).



For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence and Analysis

The additional evidence presented since the rating decision in November 2008 consists in pertinent part of a statement of a VA physician.  The VA physician stated that the Veteran was being treated for major depressive disorder, which according to the Veteran emerged after he was deemed psychiatrically unable to pursue a combat tour in Vietnam.  On VA examination in July 2001, the diagnosis was major depressive disorder.  The VA examiner stated that the psychiatric disorder was most likely caused by or the direct result of the Veteran's military service based on history provided by the Veteran. 

For the limited purpose of reopening the claim, the credibility of newly submitted evidence is presumed.  As the evidence relates to unestablished facts necessary to substantiate the claim, namely, evidence of a current psychiatric disorder associated with service, and as the lack of such evidence was in part the basis for the previous denial of the claim, the newly submitted evidence is new and material under 38 C.F.R. § 3.156.  The claim of service connection for a psychiatric disorder is reopened.



ORDER

As new and material evidence has been presented, the claim of service connection for a psychiatric disorder is reopened, and, to this extent only, the appeal is granted. 

REMAND

Although a VA physician and a VA examiner have associated the Veteran's psychiatric disorder to service, the association was based on history provided by Veteran, which for the limited purpose of reopening the claim, the credibility of newly submitted evidence is presumed.  

As the VA physician and the VA examiner did not review the service treatment records, including the hospitalization for psychiatric observation, the opinions expressed were based on an incomplete record.  For this reason, before deciding the claim on the merits, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination, including psychological testing, by a VA psychiatrist or psychologist, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the current psychiatric disorder is related to the history provided by the Veteran that his depression emerged after he was deemed psychiatrically unable to pursue a combat tour in Vietnam?  


In formulating the opinion, the VA examiner is asked to consider the service treatment records, including the hospital summary in October 1964 for psychiatric observation because of suicidal tendencies, and the diagnosis of inadequate personality and the Veteran was subsequently administratively separated from service.   As well as the report of VA examinations in June 1970. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the requested development is completed, adjudicate the claim of service connection for a psychiatric disorder on the merits. If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


